In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                               No. 13-334V
                                           Filed: July 13, 2016

* * * * * * *                *    *   *   **  *          UNPUBLISHED
ISABEL TERRELL,                            *
                                           *
                     Petitioner,           *             Chief Special Master Dorsey
                                           *
v.                                         *             Joint Stipulation on Damages;
                                           *             Tetanus Diphtheria (“Td”) Vaccine;
SECRETARY OF HEALTH                        *             Shoulder Injury Related to Vaccine
AND HUMAN SERVICES,                        *             Administration (“SIRVA”)
                                           *
                     Respondent.           *
                                           *
* * * * * * * * * * * * *
Leah Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for petitioner.
Debra Begley, United States Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

        On May 17, 2013, Isabel Terrell filed a petition pursuant to the National Vaccine Injury
Compensation Program.2 42 U.S.C. §§ 300aa-1 to 34 (2012). Petitioner alleged that as a result
of receiving a tetanus diphtheria (“Td”) vaccine on March 21, 2009, she developed a shoulder
injury related to vaccine administration (“SIRVA”). Stipulation at ¶¶1, 3-4. Petitioner further
alleged that she has experienced the residual effects of this injury for more than six months. Id.
at ¶ 4.

       On July 11, 2016, the parties filed a stipulation in which they state that a decision should
be entered awarding compensation. Respondent denies that petitioner’s alleged SIRVA, or any

1
 Because this decision contains a reasoned explanation for the undersigned’s action in this case, the
undersigned intends to post this ruling on the website of the United States Court of Federal Claims, in
accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services). As provided by Vaccine Rule 18(b), each party has 14
days within which to request redaction “of any information furnished by that party: (1) that is a trade
secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b).

2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood
Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§
300aa-1 to -34 (2012) (Vaccine Act or the Act). All citations in this decision to individual sections of the
Vaccine Act are to 42 U.S.C.A. § 300aa.
                                                     1
other injury, was caused-in-fact by her Td vaccination. Stipulation at ¶ 6. Nevertheless, the
parties agree to the joint stipulation, attached hereto as Appendix A. The undersigned finds the
stipulation reasonable and adopts it as the decision of the Court in awarding damages, on the
terms set forth therein.

        The parties stipulate that petitioner shall receive the following in compensation:

    a. A lump sum of $250,000.00 in the form of a check payable to petitioner. This
       amount represents compensation for all damages that would be available under 42
       U.S.C. § 300aa-15(a).

        Id. at ¶ 8.

        The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, the clerk of the court SHALL ENTER JUDGMENT in accordance with the terms
of the parties’ stipulation.3

        IT IS SO ORDERED.

                                                          s/Nora Beth Dorsey
                                                          Nora Beth Dorset
                                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                     2